 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        SHAWN ROBERTS, LEHONNA                             CASE NO. C19-6045RBL
 9      WILLIAMS,
                                                           ORDER DENYING MOTION FOR
10                              Plaintiffs,                LEAVE TO PROCEED IN FORMA
                v.                                         PAUPERIS
11
        TUMWATER POLICE
12      DEPARTMENT, et al.,

13                              Defendants.

14
            THIS MATTER is before the Court on Plaintiff Roberts and Plaintiff Williams
15
     ap0plications for leave to proceed in forma pauperis, supported by their proposed complaint
16
     [Dkt. #s 1 and 2]. The complaint is very difficult to read or comprehend. There seems to be a
17
     suggestion that the plaihntiffs’ children have been taken and placed in foster care. Plaintiffs also
18
     attach a letter from “Kevin Silverman” that discusses parenting styles and actions that the
19
     Tumwater Police have taken against him, which appear to be entirely unrelated to the plaintiffs.
20
            A district court may permit indigent litigants to proceed in forma pauperis upon
21
     completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad
22
     discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil
23

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IN FORMA PAUPERIS - 1
 1   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

 2   1963), cert. denied 375 U.S. 845 (1963).

 3          A person is eligible to proceed in forma pauperis if they are unable to pay the costs of

 4   filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony, Unit II Men’s

 5   Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). This generally

 6   includes incarcerated individuals with no assets and persons who are unemployed and dependent

 7   on government assistance. See, e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2

 8   (D. Nev. June 16, 2016) (granting petition based on unemployment and zero income); Reed v.

 9   Martinez, 2015 U.S. Dist. LEXIS 80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015)

10   (granting petition for incarcerated individual on condition that applicant provides monthly

11   payments towards filing fee). It does not include those whose access to the court system is not

12   blocked by their financial constraints, but rather are in a position of having to weigh the financial

13   constraints pursuing a case imposes. See Sears, Roebuck & Co. v. Charles W. Sears Real Estate,

14   Inc., 686 F. Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to

15   proceed IFP because petitioner and his wife had a combined annual income of between $34,000

16   and $37,000). Judd appears to have met the indigency component of the in forma pauperis

17   standard.

18          However, a court should “deny leave to proceed in forma pauperis at the outset if it

19   appears from the face of the proposed complaint that the action is frivolous or without merit.”

20   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

21   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

22   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

23   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IN FORMA PAUPERIS - 2
 1          A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

 2   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 3   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 4   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 5   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

 6   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 7   Iqbal, 556 U.S. at 678.

 8          Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

 9   to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.

10   2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo review,

11   that the complaint could not be saved by any amendment.”)

12          The plaintiffs have established their indigency, but their complaint does not meet the

13   standard for in forma pauperis status. They list several defendants, and they broadly claim

14   violations of their fourth and fourteenth amendment rights based on unlawful search and seixure

15   (and violations of due process) but there is no attempt to link any event or defendant to any

16   search; the children are not even mentioned. There is no narrative description of what happened,

17   to whom, when, where or why, how it violated anyone’s rights, or who was involved. There is no

18   plausible story and no plausible claim contained in the Plaintiffs’ filing.

19          The Motions for Leave to proceed in forma pauperis are therefore DENIED, and the

20   Plaintiffs shall pay the filing fee or file a proposed amended complaint within 21 days. Any

21   proposed amended complaint should address and resolve the issues described above. It must set

22   forth the “who what when where and why” of a plausible, viable claim against a defendant over

23   whom this Court has jurisdiction: what did each defendant do, and why is it actionable? If any

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IN FORMA PAUPERIS - 3
 1   proposed amended complaint does not address these issues, the matter will be dismissed without

 2   further notice.

 3          IT IS SO ORDERED.

 4          Dated this 12th day of November, 2019.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IN FORMA PAUPERIS - 4
